         Case 1:21-cr-00028-APM Document 227-4 Filed 06/08/21 Page 1 of 7



Information obtained from the following website:

https://www.thegatewaypundit.com/2021/05/huge-exclusive-us-capitol-doors-jan-6-magnetically-
locked-someone-inside-capitol-security-release



Title of Article:

EXCLUSIVE: US Capitol Doors on Jan. 6 Were Magnetically Locked – Someone Inside Capitol Security Had
to Release the Lock to Open the Doors (VIDEO)

By Jim Hoft
Published May 24, 2021 at 8:00am
2713 Comments
-lock-open-doors-video/




Information from the article:

"This man wanted to remain anonymous. We spoke with Attorney Kellye Sorell about his story. He
believes the government is planning to arrest him."

"According to this American patriot, who is a US Marine veteran who worked overseas at a US Embassy,
the doors on the US Capitol are electronically controlled magnetic locked doors. And someone inside the
security booth at the US Capitol opened the doors!"

"UPDATE– We received this from a reader on magnetic doors. A fire alarm set off from the inside —
which did not happen — can also unlock the doors.

Information on magnetic locks. Magnetic locks are strong. But according to safety, mag locked doors
must have an egress option in case of fire or emergency exit. Therefore there are 2 options to allow mag
locked doors to open. One is fire alarm. If fire alarm goes off, mag locks will unlock if wired correctly.
The second option is a REX sensor. (Request to exit). Rex sensor is an interior ceiling mounted (normally)
proximity sensor.
        Case 1:21-cr-00028-APM Document 227-4 Filed 06/08/21 Page 2 of 7



Both of these options involve someone on the inside."

Transcripted from audio- listed on article website.

"Here is what we were told.

Retired Marine: We’re on the top level now – about 15 feet from the doors just before they opened up.
People are yelling and screaming. Everyone’s cheering, all kind of stuff. It’s chaotic. But we’re just kind
of there. And then all of the sudden the doors open up from the inside. I have a picture taken about two
seconds before the doors opened. And then I have a picture taken about six seconds later and the doors
were open.

Jim Hoft: And they were not opened from the outside?

Retired Marine: They were opened from the inside. Now one of the stories I read recently was that
some Marine, some Marine Major, went inside and managed to run around and open up the doors. And
I think that was on your website, as well. But here’s what I can tell you about magnetic locks. If a door is
locked by a mag lock it cannot be opened from the outside or the inside unless the person controlling
that door opens that door by turning off the magnetic lock which those doors according to the photos I
took are equipped with.

Jim Hoft: Holy cow! That’s really big news there!

Retired Marine: Now these magnetic locks, I worked in the American embassy overseas. They are very,
very strong.

Jim Hoft: I’m sure and they, you would think at the US Capitol they would have top security there.

Retired Marine: Now to give you an idea how strong they are, you could tie a chain to the handlebars of
the door and tie it onto a truck. And you can take off with the truck and it is probably going to rip the
door handles off but it is not going to open that door. The only way those doors can be opened if they
want to be opened is from inside a security booth that is also equipped with a magnetic lock.

Jim Hoft: Has this ever been reported?

Retired Marine: Not that I’ve heard of.

Jim Hoft: Oh my God, this is really big!

Retired Marine: If those magnetic locks had been engaged, in other words, if Capitol Police did not want
people opening that door. Now I can understand they might say, “We had police outside so we didn’t
want to engage them.” If they did not want those magnetic locks open, there is NOTHING, nothing, no
person, no group of people, no hundreds of people who could have opened those doors. No one. Unless
the Capitol Police wanted those doors open. As soon as those doors were open, I was lifted off my feet.
There was a forward momentum."
         Case 1:21-cr-00028-APM Document 227-4 Filed 06/08/21 Page 3 of 7



Video Transcript: Length: 10:35. beginning image - split screen magnetic doors in both side by side
images, with large camera seen to left side of screen and yellow flag and an American flag on right side
of screen. Areas of magnetic door locking system highlighted in red box.

"The Gateway Pundit altered the voice quality at the request of this witness."

{Time markers are approximates, and this is not a perfect transcription}

Retired Marine: Do you know the infamous stack video where they say the Oath Keepers moved in a
military manner up the steps to breach the Capitol.

Jim Hoft (probable): Umm I’m sorry, yea, and it was all propaganda

RM: Correct. So, I was up on the steps with another member of Oath Keepers {marker 0:19} and what
had end up happening is we didn't know where anybody was...

JH: Oh Ok.

RM: alright so I am on the steps with only one other member of Oath Keepers, and we actually at this
point we see other Oath Keepers down at the bottom of the steps and we just raise our hands and kid of
wave at them and they see us, and at this point everybody is starting to sing the national
anthem..{marker 0:46}

JH: Ok

RM: you know the Star Spangled Banner, and umm they see us and we wave and they start moving up
the steps in a line to come meet up with us {marker 1:00}, and that’s where you have the infamous stack
video.

JH: Right, there it is..

RM: So, they move up to our position, and I call it position, cause [its] where we were standing. and
once they get to us we all kind of wind up on the stairs and everybody is singing the national anthem,
nobody, nobody, has any intention of pushing through or trying...JH: Uh HuH... RM: to breach
{marker 1:28} or go into the Capitol.

JH: Well it looks like you guys are, Uh, I remember watching this video now, and it looks like everybody
is looking out away from the Capitol, they're not looking inside the Capitol. [RM's voice unintelligible
garbled RM and JH talking at same time] like they want to get in..

RM: Correct, because we are all singing the national anthem.

JH: Right and waving Trump flags and American Flags, and that video, [ss] that video incriminates no
one, Right,

RM: that is correct
            Case 1:21-cr-00028-APM Document 227-4 Filed 06/08/21 Page 4 of 7



JH: there is no illegal activity going on in that video, in fact what it does is it shows a peaceful group of
people,{marker 2:01} large group, singing the anthem waving American Flags, looking away from the
Capitol., so that’s amazing.

RM: so, what's interesting for that video most people show the stack video where they are all walking
up..

JH: Yeah..

RM: .... But they cut it, what they don't show is them all lining up on the steps {marker 2:21} turning and
facing out away from the Capitol [unintelligible]..singing the National Anthem.

JH: Uh Huh...yea..

RM: Um Again, at that point there's never any intention to go into the Capitol, there was no
preplanned...

JH: Yea...Right, and there never was a preplanned operation as far as you know. Correct? {marker 2:42}

RM: As far as I know there was never any preplanned, intention, operation, criteria, to go into the
Capitol.

JH: Right, or even mention, I mean..RM: No.. JH: I..yea it’s just ahh, I mean it’s just outrageous, and we
know today that the media is like consistently about this whole event... So anyway, I see this video now,
Um, tell me what happens.

RM: So BBC actually showed the whole video where they came up and wound up on the steps, umm my
wife had found it, but there was nothing after that I have ever seen on another news organization or
anything else. JH: oh ok...RM: it was just what we saw was the BBC video JH: OK RM: which showed
everybody just lining up on the steps staring out and singing the national anthem. {marker 3:33}

JH: OK

RM: Alright so everybody is standing on the steps, right

JH: Right

RM: Umm, at that point a whole lot of people surrounding us started cheering saying "Oath Keepers,
Oath Keepers, Oath Keepers" and you know everybody was raising their hands going.."yeaaaa"you
know..JH: Yea..RM: it was a pretty chaotic event, umm but they started screaming "Oath Keepers" JH:
Right.. RM: and so I, I don’t know who it was or who from the group or whoever it was but at some
point when everybody was yelling and screaming "Oath Keepers" somebody decided to turn and go,
start going up the stairs a little further. JH: Oh ok.. RM: closer to the doors of you know the entrance.

JH: right

 RM: now mind you {marker 4:26}, so we do that we walk up, now were again on the group of 15
          Case 1:21-cr-00028-APM Document 227-4 Filed 06/08/21 Page 5 of 7



people, Oath Keepers, are sitting on top, of that,[unintelligible] you know, about 15 ft away from the
doors.

JH/RM??: Uh Huh

RM: Now I don’t know how familiar you are with magnetic locks {marker 4:47}.. have you ever heard of
them?

JH: Uhh no not really no [somewhat garbled]

RM: alright so this is it's a little important to the story because I am familiar with them, I am a 20 year US
Marine Veteran, I am retired and I worked in the US embassy , I had top secret SCI which is a Secrete
Compartmentalized Information Clearance, JH: Uh Huh.. RM: I was cleared to carry firearms around
presidents and dignitaries, it doesn’t matter. Umm I had a very in-depth investigation done into me, so
here’s the interesting part, and, and again Kelly can send you this picture, or these pictures, if you are
interested. And she's actually done a little more research into it because I told her about it too. Umm so
we're sitting up, we're on the top level now {marker 5:46} there's probably 10 of us or 15, or however
many were with us. um on that top level about 15 feet from the doors just before they open up.

JH OK

RM alright so everybody is sitting there people are yelling and screaming, everybody is cheering, all
kinds of stuff its chaotic but were just kind of there you know and all of a sudden the doors open up
from the inside. JH: OK RM: I have a picture taken about 2 seconds before the doors open and then I
have a picture taken about 6 seconds later and the doors were open .

JH: Right,{marker6:24} and they were not open from the outside

RM: They were open from the inside

JH: Ok

RM: Now, one of the stories I read recently was that some Marine, some marine major went inside
managed to run around and open up the doors

JH: OK

RM: {marker 6:40} well, and I think that was on your website as well,

JH:OK

RM:      um but here’s what I can tell you about magnetic locks,

JH: alright

RM: {marker 6:51} if a door is locked with a mag lock they cannot be opened from the outside or the
inside
            Case 1:21-cr-00028-APM Document 227-4 Filed 06/08/21 Page 6 of 7



JH: right

RM:    um, unless the person controlling that door opens that door by turning off the magnetic lock.

JH: Sure

RM: which those doors, according to the photos I took are equipped with.

JH: holy cow, that’s really big news there

RM:    now these magnetic locks, I worked in the American embassy overseas, they are very very strong.

JH: {marker 7:29} yea I’m sure and they, this is the US Capitol, you would think that they would have top
security there, with something like that

RM: yea so, now to give you an idea how strong they are, you could tie a chain to the handlebars of the
door and tie it onto a truck. you can take off with the truck and it is probably going to rip the door
handles off but it is not going to open that door.

JH: wow that’s amazing..

RM: The only way those doors can be opened if they want to be opened is from inside a security booth
that is also equipped with a magnetic lock

JH: ahh ok

RM: so there’s no way..

JH: has this ever been recorded/reported (difficult to understand)

RM: not that I’ve heard of

JH: Oh my God, this is really big

RM: now if you look at any photos of people filing...

JH: do we, do we, do you think Kelly can send me that photo

RM: she probably could

JH: Ok, I’m going to ask her for that for sure

RM: yea, so, if, anybody

JH: uh huh

RM: {marker 8:33} if those magnetic locks have been engaged, in other words if the capitol police did
not want people opening that door, now I can understand they might say well we have police outside so
we didn’t want to engage them, but if they did not want those magnetic locks open,-(a bit garbled) it’s a
         Case 1:21-cr-00028-APM Document 227-4 Filed 06/08/21 Page 7 of 7



flip of a switch, there is nothing, nothing on this earth that could have opened that door, no person, no
group of people, no hundreds of people, no thousands of people, that could have opened those doors.

JH: right, right.

RM: nobody could have opened those doors

JH: That is really a ?big story? (garbled/talking over each other)

RM: unless the capitol police wanted those doors open.

JH: right right, OK

RM: alright so,

JH: so the doors open and then you ah, you walked in with uh, (talking over each other) ...

RM: (difficult to understand) now we're all, there's not us only, I mean there's thousands of people on
that top shelf, when the doors open I was actually lifted off my feet for about a second or two,
because when the doors opened the people that were there just pushed forward all at once as soon as
those doors were open it was just a forward momentum.

JH: Yea, that’s how, that’s how people got crushed actually, the one woman who uh...

RM: yea I uhm, I saved a woman’s life from being crushed probably 10 min before that... I saw an old
woman and a walker walk up to the steps.

JH: oh my God

RM: I actually helped walk her up, with her husband, and I said " I don’t think you want to be to up here
because its just too chaotic," umm, but they wanted to be up there and they went all the way to the
top- a woman and a walker and her husband, and they had to be in their 70's.

 JH: Oh my God, and you know what it was so cold that day too.

RM: it was, there were so people there of all walks and stripes, I saw more Vietnamese people there
than I think I’ve ever seen in my life.

JH:   right, right
